United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, OCCUPATIONAL )
SAFETY & HEALTH ADMINISTRATION,
)
Seattle, WA, Employer
)
__________________________________________ )
P.B., Appellant

Appearances:
Geoffrey P. Brown, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1673
Issued: December 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 5, 2019 appellant, through her representative, filed a timely appeal from a
May 28, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On April 17, 2016 appellant, then a 65-year-old investigator, filed an occupational disease
claim (Form CA-2) alleging that she had an emotional response to her supervisor’s actions of
building a case against her for removal in retaliation for her protected activity. She noted that she
became a whistleblower on December 19, 2015 when she contacted the assistant secretary of the
employing establishment about her supervisor’s rejection of her merit recommendation for a
Federal Railroad Safety Act (FRSA) complaint. Appellant alleged that shortly thereafter she was
subjected to a changed attitude and verbal abuse by her supervisor. She noted that she first became
aware of her condition and its relationship to her federal employment on March 18, 2016. On
May 3, 2016 a second Form CA-2 was filed unsigned by the employing establishment alleging
that appellant experienced fear, intimidation, and threat of discipline after she said “fine” in
response to acting assistant regional administrator (ARA) K.L.’s refusal to grant her request for a
five-minute meeting. Appellant noted that she first became aware of her claimed conditions and
their relationship to her federal employment on the same date as noted in her original Form CA-2.
On the reverse side of the claim form, appellant’s supervisor, regional supervisory investigator
(RSI) T.K., controverted the May 3, 2016 claim.
In an April 16, 2016 narrative statement, appellant alleged that on December 16, 2015 RSI
T.K. and acting ARA, R.C. rejected her merit recommendation for a whistleblower complaint filed
against railway employer and issued a dismissal of the secretary’s findings regarding this matter.
On December 19, 20l5 she “blew the whistle” to the employing establishment’s Assistant
Secretary, Dr. D.M., contending that the dismissal of her recommendation was morally and
factually wrong. In a response e-mail dated December 21 2015, Assistant Secretary, Dr. D.M.
thanked her for bringing it to his attention and related that he would look into the matter. On
January 25, 2016 Deputy Director A.R. reviewed appellant’s materials and concurred with the
complainant’s supervisor to terminate the complainant because he was dishonest about his claimed
injury. Appellant disagreed with Deputy Director A.R.’s decision.
In early February 2016, RSI T.K.’s attitude changed towards appellant. Weekly one-onone meetings with her to discuss and address backlog of cases transformed into verbal
admonishment sessions. Appellant protested attending these meetings and in response RSI T.K.
indicated that she had been directed to hold these meetings.
On February 5, 2016 the whistleblower staff received a summary of a newly updated
whistleblower investigations manual with significant changes, but no proposed training was
offered.
On February 9, 2016 RSI T.K. admonished appellant for failing to adhere to electronic case
file naming protocols, noting that she had failed to do so for the past two years. Appellant
contended that this was clear change in his attitude because he indicated that she had exceeded

2

performance standards in October 2015 and Deputy Secretary C.L. had thanked her for her work
on a whistleblower complaint that involved a $1.25 million jury award.
On February 12, 2016 RSI T.K. directed his investigators to attend mandatory in-person
training from March 9 to 10, 2016 because a September 2015 audit revealed that they were not
following an employing establishment investigations manual. During a February 16, 2016
meeting, RSI T.K. admonished appellant for failing to adhere to the investigations manual. A few
days later, appellant corrected RSI T.K. for failure to follow the manual when he closed out a case
during the previous week as the scheduled screener. On February 19, 2016 she noted his short
supply of integrity and inability to admit his mistake when he informed her that she was not
required to process holdover complaints filed during another screener’s scheduled week.
During a February 22, 2016 team meeting, RSI T.K. declined appellant’s request to review
the results of an audit of the whistleblower program.
On February 24, 2016 RSI T.K. informed appellant that he had rejected proposed language
from a complainant’s attorney for dismissing her client’s complaint because it was not viable. In
a February 25, 2016 e-mail, appellant expressed her frustration about his decision. In response,
RSI T.K. provided her with information about the Employee Assistance Program (EAP) to address
her stress.
During an “All Hands” meeting on March 1, 2016, Dr. D.M. called appellant a
whistleblower.
On March 7, 2016 acting ARA K.L. began her 60-day detail assignment and facilitated the
refresher training held on March 9 through 10, 2016. Appellant claimed that she created a
significant change in work conditions. Acting ARA K.L. directed investigators to utilize the case
handling method used by investigators who worked in her region, which was labor intensive. She
also directed investigators to work on their five oldest cases distributed to them by RSI T.K.
On March 14, 2016 RSI T.K. and acting ARA K.L. instructed appellant to complete her
oldest cases within five workdays. Acting ARA K.L. set other deadlines to schedule interviews
and request and obtain additional information no matter how many new complaints were assigned
to her.
In a March 18, 2016 e-mail, appellant requested a five-minute meeting with acting ARA
K.L. to discuss a letter submitted by a respondent’s attorney. Acting ARA K.L. instructed her to
first discuss the case with RSI T.K. Appellant responded “fine.” She indicated that she had already
discussed the case with RSI T.K., who stated that he would discuss the case with acting ARA K.L.,
but he had not followed up with her. Later that day, RSI T.K. informed appellant that acting ARA
K.L. believed that her response was unprofessional and disrespectful. Appellant denied the
allegation and was admonished by RSI T.K. RSI T.K. noted that appellant had previously selfreported that she responded in a curt manner to a solicitor on October 15, 2015. He verbally
warned her that she would be disciplined if she did not cease making unprofessional comments.
Appellant submitted medical evidence.

3

OWCP thereafter received witness statements by D.R., a coworker, and V.C., a former
supervisor, who described the stressful work environment at the employing establishment and their
resultant emotional conditions. V.C. also praised appellant’s work performance and indicated that
she had work-related stress. She related that she did not know what took place between appellant
and her new supervisor, acting ARA K.L. V.C. asserted that acting ARA K.L.’s management style
was dictatorial, authoritarian, and heavy handed.
OWCP also received e-mails dated December 17 and 21, 2015 and February 25, 2016
addressing appellant’s reaction to RSI T.K.’s and acting ARA R.C.’s decision to dismiss the
whistleblower complaint and RSI T.K.’s EAP recommendation.
Additional medical evidence was received by OWCP.
OWCP, in a June 3, 2016 development letter, informed appellant about the deficiencies of
her claim. It advised her of the factual and medical evidence necessary to establish her claim and
provided a factual questionnaire for her completion. OWCP afforded appellant 30 days to respond.
In a June 6, 2016 response letter, appellant reiterated her prior allegations of harassment
by the employing establishment. Additionally, she noted that in March 2016 she filed two union
grievances with the union alleging violations of the collective bargaining agreement by the
employing establishment. Appellant described her emotional reaction to the claimed work
incidents and prior history of an emotional condition.
OWCP subsequently received e-mails dated March 2, 3, 15, and 17, 2016 between
appellant and her union representative, M.C., which addressed her grievance filed against the
employing establishment for violation of the union contract. Appellant contended that from
February 9 to March 1, 2016 the employing establishment failed to ensure that mission
requirements were carried out over the past two years and employees understood new
technologies, and to provide the necessary equipment, training, and systems for the performance
of duties and responsibilities and provide high quality and efficient administrative services. She
further contended that management set very aggressive quarterly/annual goals to close cases in
fiscal year 2016, noting the alleged February 9, 10, 12, 16, and 22, 2016 incidents.
Additional medical evidence was received.
OWCP, by decision dated November 7, 2016, denied appellant’s claim, finding that the
evidence of record was insufficient to establish an emotional condition in the performance of duty,
as alleged. It found that she had not established a compensable employment factor. OWCP
concluded that the medical evidence was insufficient to establish that a medical condition arose
during the course of employment and within the scope of compensable work factors.
On November 28, 2016 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
In an October 17, 2016 letter, appellant claimed that on October 12, 2016 her work
performance was rated as minimally satisfactory performance by RSI T.K. in retaliation for the
whistleblower complaint made to Assistant Secretary Dr. D.M. regarding RSI T.K.’s dismissal of
her December 2015 railroad case merit recommendation. She asserted that RSI T.K.’s assessments
4

of “needs improvement” for elements one and six were inconsistent with her past performance
evaluations, track record, and performance award, and the November 2015 personal note she
received from Deputy Secretary C.L. Appellant further asserted that RSI T.K. failed to follow
procedures as he never formally counseled her about her conduct or failure to follow procedures,
informed her that any discussion they had would result in discipline, afforded her union
representation, conducted a mid-year evaluation, or provided due process to improve her
performance during the rating period. She contended that she should not have been subjected to
an annual performance evaluation since she only worked five and one-half months and remained
on medical leave during the rating period. Appellant submitted a copy of the October 12, 2016
performance appraisal.
Appellant submitted correspondence and e-mails dated December 13, 2016 and January 2,
2018 between herself and the employing establishment. She submitted additional correspondence
that addressed the employing establishment’s denial of her request for reasonable accommodation
and return to work directive, the filing of her Equal Employment Opportunity (EEO) complaint,
and notice of removal from her investigator position effective September 25 2017 due to excessive
absences from work on LWOP status.
Appellant also submitted her May 18 and 29, 2016 witness statements in support of injury
claims of her coworkers, D.R. and R.P. Additionally, she submitted a January 19, 2017 affidavit
from B.W., a former employee, who summarized his recollections as they related to a complaint
filed by D.W., an employee.
In an undated statement, V.C. recounted her own experiences with working in a
discriminatory, retaliatory, and hostile work environment at the employing establishment which
caused her to retire on October 31, 2016.
A November 27, 2018 affidavit by G.B., appellant’s representative, indicated that the
dismissal of appellant’s merit recommendation, verbal abuse, and other supervisory actions taken
by RSI T.K. caused appellant’s emotional condition and disability from work.
In a March 15, 2016 memorandum, RSI T.K. expressed his concern about appellant’s work
performance. He indicated that she and R.P., an employing establishment investigator, held a
closing conference by e-mail with both parties of a complaint filed under the FRSA without prior
consultation with their supervisor and misinformed the parties that their case was a merit case
before the file was reviewed. RSI T.K. noted that their actions violated the whistleblower
investigation manual.
In a March 18, 2016 memorandum, RSI T.K. related that on March 8, 2016 he directed
appellant to focus on her five oldest cases rather than grant her request to prioritize a new case.
He acknowledged that he told her that he would check with acting ARA K.L. about her case. RSI
T.K. noted that during training on March 9 and 10, 2016 acting ARA K.L. made it clear that
questions needed to go through a RSI before coming to her. He related that when appellant sent
the March 18, 2016 e-mail to acting ARA K.L. requesting a five-minute meeting, she failed to
copy her RSI on the e-mail as instructed. She failed to respond to acting ARA K.L.’s question
whether she had first discussed the matter with her RSI. Acting ARA K.L. told appellant that her
question was better suited for her RSI, but if she still had a question, then she and the RSI could

5

follow up with her. Appellant responded “fine” and acting ARA K.L. forwarded the e-mail to RSI
T.K. RSI T.K. indicated that he explained to appellant that she should have to come to him with
her question. He advised her that her response to acting ARA K.L.’s e-mail lacked professional
courtesy. RSI T.K. noted prior conversations he had with appellant regarding her unprofessional
communication.
In an April 5, 2016 memorandum, RSI T.K. explained why he rejected appellant’s
recommendation regarding the complainant’s case.
Appellant submitted additional medical evidence.
By decision dated May 28, 2019, an OWCP hearing representative affirmed the
November 7, 2016 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 5
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition. 6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed

3

Id.

4

C.Y., Docket No. 21-0179 (issued September 30, 2021); A.J., Docket No. 18-1116 (issued January 23, 2019);
Gary J. Watling, 52 ECAB 278 (2001).
5

20 C.F.R. § 10.115(e); C.Y., id.; M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012
(issued October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
6

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).

6

compensable. 7 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force, or frustration from not being permitted to work in a
particular environment, or to hold a particular position.8
An employee’s emotional reaction to administrative or personnel matters generally falls
outside of FECA’s scope.9 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.10 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities, such
action will be considered a compensable employment factor. 11
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact occur.12
Mere perceptions of harassment, retaliation, or discrimination are not compensable under FECA. 13
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered. 14 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. As a rule,
allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim. The claim must be supported by probative evidence. 15 If a compensable factor
of employment is substantiated, OWCP must base its decision on an analysis of the medical
evidence which has been submitted. 16

7

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, 28 ECAB 125, 129 (1976).
8

Cutler, id.

9

See G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170-71 (2001), 52
ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
10

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005); McEuen, id.

11

Id.

12

T.G., Docket No. 19-0071 (issued May 28, 2019); Marlon Vera, 54 ECAB 834 (2003).

13

Id.; see also Kim Nguyen, 53 ECAB 127 (2001).

14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

Charles E. McAndrews, 55 ECAB 711 (2004).

16

Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant has attributed her emotional condition in part to Cutler17 factors. She alleged
that she had not received the necessary training and equipment to perform her work duties,
particularly training on the use of an updated whistleblower investigations manual. The Board has
held that an employee’s emotional reaction to being made to perform duties without adequate
training is compensable.18 However, appellant submitted no evidence supporting her allegation
that she had not received training on the use of an updated whistleblower investigations manual.
The record indicates that appellant attended training from March 9 to 10, 2016 regarding the use
of an updated whistleblower investigations manual that was facilitated by acting ARA K.L.
Without evidence substantiating that appellant was not provided with the requisite training to
perform her job, appellant has failed to meet her burden of proof to establish a compensable factor
of employment under Cutler.19
Appellant alleged that she was overworked. She noted that implementation of the case
handling method by acting ARA K.L., which was used by investigators in her region, was labor
intensive. Appellant also noted that management set very aggressive quarterly/annual goals to
close cases in fiscal year 2016. Pursuant to Cutler20 this allegation could constitute a compensable
employment factor if appellant establishes that her regular job duties or a special assignment
caused an emotional condition. The Board has held that overwork, when substantiated by
sufficient factual information to corroborate appellant’s account of events, may be a compensable
factor of employment. 21 The Board finds, however, that appellant submitted no evidence
supporting her allegation that she was overworked. Thus, the Board finds that appellant has not
established a compensable employment factor under Cutler.
Appellant’s allegations regarding her dissatisfaction with supervisory actions,22 the
handling of disciplinary actions,23 assignment of work, 24 denial of request for reasonable
17

Supra note 4.

18

D.T., Docket No. 19-1270 (issued February 4, 2020); S.S., Docket No. 18-1519 (issued July 17, 2019); C.T.,
Docket No. 09-1557 (issued August 12, 2010); Donna J. Dibernardo, 47 ECAB 700 (1996).
19

Id.

20

Id.

21

L.S., Docket No. 18-1471 (issued February 26, 2020); R.B., Docket No. 19-0343 (issued February 14, 2020);
W.F., Docket No. 18-1526 (issued November 26, 2019); Bobbie D. Daly, 53 ECAB 691 (2002).
22

N.S., Docket No. 21-0355 (issued July 28, 2021); T.C., Docket No. 16-0755 (issued December 13, 2016).

23

C.J., Docket No. 19-1722 (issued February 19, 2021); R.D., Docket No. 19-0877 (issued September 8, 2020);
D.L., Docket No. 09-1103 (issued February 26, 2010).
24

L.S., supra note 21; V.M., Docket No. 15-1080 (issued May 11, 2017); Donney T. Drennon-Gala, 56 ECAB
469 (2005).

8

accommodation, 25 filing of grievances and EEO complaints,26 and performance appraisals 27 relate
to administrative or personnel management actions. Administrative and personnel matters,
although generally related to employment, are administrative functions of the employer rather than
the regular or specially-assigned work duties of the employee. For an administrative or personnel
matter to be considered a compensable factor of employment, the evidence must establish error or
abuse on the part of the employer. 28 Appellant has not submitted any corroborative evidence to
establish a factual basis for her allegations that she was improperly assigned work duties, her
recommendations for resolving complaints and approving proposed language from a
complainant’s attorney for dismissing her client’s complaint, request to review the results of the
whistleblower program audit were improperly rejected, and she should not have been admonished
for failing to adhere to electronic case file naming protocols and her response to acting ARA K.L’s
rejection of her request to have a five-minute meeting with her, directed to return to work, rated
minimally satisfactory in her work performance, and removed from her investigator position.
Additionally, while appellant filed grievances against the employing establishment for violation
of the union contract and EEO complaints against her supervisor, RSI T.K., for harassment and
retaliation, the record does not contain a final EEO decision finding that the employing
establishment committed error or abuse.29 The Board notes that RSI T.K. explained that he denied
appellant’s request to prioritize a new case and instructed her to focus on her five oldest cases.
Acting ARA K.L had instructed investigators to work on their five oldest cases distributed by RSI
T.K. RSI T.K. also explained that the proposed language from a complainant’s attorney was not
viable. Additionally, he explained his reasoning with appellant regarding the complainant’s case.
RSI T.K. documented his concern about appellant’s work performance because she and R.P., an
investigator, in violation of the whistleblower investigation manual, held a closing conference by
e-mail with both parties of a complaint filed under FRSA without prior consultation with their
supervisor and misinformed the parties that their case was a merit case before the file was
reviewed. He related that appellant failed to follow acting ARA K.L.’s instructions to speak to
him first before coming to her with questions when appellant requested the five-minute meeting
with acting ARA K.L. RSI T.K. explained to appellant that she should have come to him with her
question. Both he and acting ARA K.L. believed that her comment “fine” in response to acting
ARA K.L.’s denial of her request for a meeting was unprofessional. He noted that he had prior
discussions with appellant regarding her unprofessional communication. For these reasons, the
Board finds that appellant has not established a compensable employment factor with respect to
these administrative matters.
Appellant alleged that she was harassed, retaliated against, and removed from employment
for being a whistleblower by RSI T.K., acting ARA R.C., Assistant Secretary Dr. D.M., and acting
25

F.W, Docket No. 18-1526 (issued November 26, 2019); James P. Guinan, 51 ECAB 604, 607 (2000); John
Polito, 50 ECAB 347, 349 (1999).
26

B.O., Docket No. 17-1986 (issued January 18, 2019); James E. Norris, 52 ECAB 93 (2000).

27

See R.B., supra note 21; D.I., Docket No. 19-0534 (issued November 7, 2019).

28

McEuen, supra note 9.

29

See M.S., Docket No. 19-1589 (issued October 7, 2020); S.W., Docket No. 17-1016 (issued September 19, 2018);
A.C., supra note 7; J.E., Docket No. 17-1799 (issued March 7, 2018).

9

ARA K.L. To the extent that incidents alleged as constituting harassment or a hostile environment
by a manager are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.30 However, for harassment to give rise to a
compensable disability under FECA, there must be evidence that harassment did in fact occur as
alleged. Mere perceptions of harassment are not compensable under FECA. 31 Although appellant
alleged that her supervisors engaged in actions, which she believed constituted harassment and
reprisals, she provided no corroborating evidence to establish her allegations. 32 The witness
statements from D.R. and V.C. described the work environment at the employing establishment,
but did not witness harassment and retaliation against appellant by RSI T.K., acting ARA R.C, and
acting ARA K.L. While V.C. related that acting ARA K.L.’s management style was dictatorial,
authoritarian, and heavy handed, she did not know what happened between appellant and acting
ARA K.L. B.W. summarized his recollections as they related to a complaint filed by D.W., but
did not address the specific allegations of harassment and retaliation against appellant by her
supervisors. Based on the evidence of record, the Board finds that appellant has not established,
with corroborating evidence, that she was harassed, discriminated against, and subjected to
disparate treatment and reprisals by the employing establishment.
As the Board finds that appellant has not established a compensable emplo yment factor, it
is not necessary to consider the medical evidence of record.33
On appeal, appellant’s representative contends that the evidence of record establishes that
appellant sustained an emotional condition causally related to compensable factor s of her
employment. For the reasons stated above, appellant has not submitted sufficient factual evidence
to establish an emotional condition in the performance of duty, as alleged.
Appellant may submit new evidence or argument with a written request for re consideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.

30

W.F., supra note 21; F.C., Docket No. 18-0625 (issued November 15, 2018); Kathleen D. Walker, 42 ECAB
603 (1991).
31

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence). See also
M.G., Docket No. 16-1453 (issued May 12, 2017) (vague or general allegations of perceived harassment, abuse, or
difficulty arising in the employment are insufficient to give rise to compensability under FECA).
32

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
33

See R.B., Docket No. 19-0434 (issued November 22, 2019); B.O., supra note 26 (finding that it is not necessary
to consider the medical evidence of record if a claimant has not established any compensable employment factors).
See also Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

10

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

